747 N.W.2d 275 (2008)
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
Gilbert Lee POOLE, Jr., Defendant-Appellant.
Docket No. 135398. COA No. 276973.
Supreme Court of Michigan.
April 28, 2008.
On order of the Court, the application for leave to appeal the October 23, 2007 order of the Court of Appeals is considered, and it is DENIED, because the defendant has failed to meet the burden of establishing entitlement to relief under MCR 6.508(D). The motions to remand and the motion for DNA testing are DENIED.